DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 7 and 8 recite the limitation “the bonding agent.”  There is insufficient antecedent basis for this limitation in the claims.  Note that the claims depend on claim 1, while a bonding agent is not introduced until claim 2.
Claim 10 depends on non-existent claim 15.  As best understood, the claim is being further treated on the merits as though dependent on claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7, and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,249,899 to Hogg.
Re: claim 1, Hogg discloses the claimed invention including a barrel sleeve assembly comprising: a rifle barrel 1, e.g., Fig. 1, having a turned down portion (see discussion below) that is turned down a consistent diameter for the entire 5length of the turned down portion (that portion to the left of callouts 6 and 7); and a sleeve 5 fitted over only the turned down portion of the rifle barrel; except for wherein the sleeve is made of a 6000 series alloy of magnesium and silicon.
With respect to being “a turned down portion that is turned down … ,” it has been held that process limitations cannot impart patentability to a product claim where the product is not patentably distinguished over the prior art.  In re Dike (CCPA) 157 USPQ 581.  Alternatively, claim 1 may be treated on the merits as a product-by-process type.  See MPEP § 2113:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Thus, whether Hogg positively discloses turning down the outer surface of the barrel, the structure of the claimed invention is the same as or obvious from that of Hogg and, thus, unpatentable.  This is asserted in light of the fact that a barrel such as that shown would not have been manufactured to include a groove 7 or a reduced diameter area for an inelastic sleeve 3 absent these elements, since to do so would only increase the cost of manufacturing without providing any apparent benefit or discemable improvement.
That said, with respect to being turned down, it is asserted that this is the best way in which to make the barrel as shown. While other methods of manufacturing a barrel having a continuous profile exist, e.g., drawing, extruding, neither of these would result in the groove or reduced diameter area for the sleeve. While forging is a potential option, this method invariably results in flash (metal in excess of that required to fill a set of dies) at the parting line 
Thus, Hogg discloses the claimed invention except for wherein the sleeve is made of a 6000 series alloy of magnesium and silicon.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the sleeve of a 6000 series alloy of magnesium and silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Re: claim 2, Hogg further discloses further comprising a bonding agent between the sleeve and the turned down portion, as set forth at page 1, col. 1, lines 35 – 47 (e.g., 1:1:35-47); 1:2:3-23; and, 1:2:28-52.  At, e.g., 1:2:46-48, Hogg discloses, “[w]ith some sleeve materials it is convenient to treat the surface of the barrel in some suitable way to promote coherence.”  While, perhaps, not disclosing a bonding agent, per se, such would be among the ‘suitable ways to treat the surface of the barrel to promote coherence,’ particularly in view of the disclosure of “providing a gun barrel with a closely bonded sleeve of a plastic … material,” 1:1:36-37.
Re: claim 4, Hogg discloses the claimed invention as applied above except for wherein the turned down portion is turned down to between 0.500 inches to 0.750 inches from standard dimensions.  It would have been an obvious matter of design choice to decrease the outside In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Even further, Hogg discloses “[t]he relative thicknesses of the sleeves depend on the particular barrel under construction, 2:1:14-16.  Thus, variations in the depth of the turned down portion were fully contemplated by Hogg.
Re: claim 5, Hogg fairly discloses wherein an inner diameter of the sleeve is between 0.000 and 0.010 inches of tolerance of an outer diameter of the turned down portion.  This is asserted in view of “a gun barrel with a closely bonded sleeve,” 1:1:36-37, and “[i]n all cases, for best results, a bond as complete as practicable between the damping sleeve and the barrel.. .is desirable,” 1:1:44-47, not to mention the use of resins discussed at 1:2:28-52, and, particularly, “[wjhatever sleeve material is employed, close cohesion to the barrel.. .rather than mere contact, is very desirable,” 1:2:40-43. While the first two quoted passages may not meet the limitation, the last one must because it discloses going beyond “mere contact,” which would likely meet the limitation, to “close cohesion,” which is more than just contact.
Re: claim 6, Hogg further discloses wherein the rifle barrel and sleeve weigh less than the rifle barrel prior to being turned down.  This is asserted because of the interpretation above and Hogg disclosing inelastic plastic material for the sleeve, 1:1:5-6, designated element 3
Re: claim 7, Hogg discloses the claimed invention as applied above, except for wherein a bonding agent is anaerobic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bonding agent be anaerobic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Re: claims 9 – 11, see relevant claims above: all limitations are addressed.
With particular respect to “a sleeve fitted over the entire length of the turned down portion,” such cannot be construed as patentably distinguishing over Hogg because, while Applicant discloses that the “sleeve 24 … is cut to match the length of turned down portion 18 of the rifle barrel 14,” at ¶ [0013].  Applicant further discloses that “[i]n alternative embodiments the sleeve 24 is shorter or longer than the turned down portion 18 of the rifle barrel 14,” id.  Thus, no criticality can be given to the limitation that the sleeve be fitted over the entire length of the turned down portion.  Because the length can be shorter or longer than or can match the turned down portion, it would have been an obvious matter of design choice to the sleeve fitted over the entire length of turned down portion, since such a modification would have involved a mere change in the size of a component.  See, In re Rose and Gardner v. TEC Systems, Inc., above.  Here, as evidenced by Applicant’s disclosure, the length of the sleeve is not disclosed as critical to performance, i.e. the sleeve does not perform any differently regardless of its length.
With respect to “the rifle barrel and sleeve weigh[ing] less that the rifle barrel prior to being turned down,” such is inherent in the materials disclosed or obviated, above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hogg in view of US 2011/0265365 to Alonso Tricio (AT).
Hogg discloses the claimed invention as applied above, except for further comprising the rifle barrel having a threaded portion that matingly engages an inner surface of the sleeve.
AT teaches a rifle barrel 1, e.g., Fig. 1, a sleeve 2, and connection of the two via “a screwed union,” at ¶ [0038], the union designated by callout 3, in the same field of endeavor for the purpose of “permit[ting] the solid union of the rifled gunbore and the outer sleeve,” ¶ [0006].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hogg as taught by AT in order to permit a solid union of the barrel and the sleeve.  Further rationales: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and/or, When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, the combination or substitution yields only predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hogg in view of AD-A019 649, “EXTERNAL BARREL TEMPERATURES OF THE M16A1 RIFLE” (“AD,” cited in parent application).
Hogg discloses the claimed invention as applied above, except for the bonding agent having a high heat tolerance of at least 400° F.

As such, in view of Sinclair, above, it would be obvious to use a bonding agent having a high heat tolerance of at least 400° F, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hogg, alone or in view of AT or AD, further in view of US 20119/0310044 to Glisovic et al. (“Glisovic”).
Hogg discloses the claimed invention as applied above.  Whether reliance on Sinclair above to obviate making the sleeve of a 6000 series alloy of magnesium and silicon suffices, Glizovic teaches a metal-matrix barrel jacket 208, e.g., Fig. 2A, surround a turned down portion of a barrel 206, wherein materials suitable for use as the metal-matrix jacket “compris[e] light metals, such as aluminum, titanium or magnesium as matrix material and thermally highly conductive fillers like carbon nanotubes, boron nitride, diamond or silicon carbide particles as fillers,” ¶ [0029], in the same field of endeavor for the purposes of, e.g., increasing the rate of fire, reducing weight, and improving accuracy, ¶ [0002].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hogg, alone or as the base reference, as taught by Glisovic in order to, e.g., increase the rate of fire, reduce weight, and improve accuracy.  See, also, further rationales provided above.

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
13-Mar-21